       2:17-cr-20037-JES-JEH # 157        Page 1 of 3                                       E-FILED
                                                         Wednesday, 28 November, 2018 04:49:07 PM
                                                                       Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
              Defendant.                  )

                 THE UNITED STATES OF AMERICA’S PROPOSED
                          JUROR QUESTIONNAIRE

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and pursuant to this Court’s order of September 4, 2018, and its order of

November 15, 2018, hereby submits the attached proposed Juror Questionnaire in the

above captioned case.
       2:17-cr-20037-JES-JEH # 157     Page 2 of 3



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY


s/ Eugene L. Miller                           s/ James B. Nelson
Eugene L. Miller, Bar No. IL 6209521          James B. Nelson
Assistant United States Attorney              Trial Attorney
201 S. Vine St., Suite 226                    Capital Case Section
Urbana, IL 61802                              United States Department of Justice
Phone: 217/373-5875                           Washington, DC 20004
Fax: 217-373-5891                             1331 F St. NW, Room 625
eugene.miller@usdoj.gov                       Washington, DC 20004
                                              Phone: 202/598-2972
                                              james.nelson@usdoj.gov


s/ Bryan D. Freres
Bryan D. Freres
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217-373-5891
bryan.freres@usdoj.gov




                                         2
                                           
       2:17-cr-20037-JES-JEH # 157        Page 3 of 3



                              CERTIFICATE OF SERVICE

       I hereby certify that on November 28, 2018, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to counsel of record.

                                                 s/ James B. Nelson
                                                 James B. Nelson
                                                 Trial Attorney
                                                 Capital Case Section
                                                 United States Department of Justice
                                                 Washington, DC 20004
                                                 1331 F St. NW, Room 625
                                                 Washington, DC 20004
                                                 Phone: 202/598-2972
                                                 james.nelson@usdoj.gov




                                            3
                                              
